EXHIBIT 10.1

VOTING AGREEMENT AND
AGREEMENT CONCERNING PREFERRED STOCK

VOTING AGREEMENT AND AGREEMENT CONCERNING PREFERRED STOCK (this “Agreement”),
dated as of August 20, 2013, by and among Pageflex Acquisitions, Inc., a
Delaware corporation (“Merger SPV”), Marlborough Software Development Holdings,
Inc., a Delaware corporation (the “Company”), and the undersigned stockholder of
the Company (“Stockholder”).

WHEREAS, concurrently with the execution of this Agreement, the Company and
Merger SPV have entered into an Agreement and Plan of Merger (as the same may be
amended from time to time, the “Merger Agreement”), providing for, among other
things, the merger (the “Merger”) of Merger SPV and the Company pursuant to the
terms and conditions of the Merger Agreement;

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
each of Merger SPV and the Company has required that Stockholder execute and
deliver this Agreement;

WHEREAS, in order to induce Merger SPV and the Company to enter into the Merger
Agreement, Stockholder is willing to make certain representations, warranties,
covenants and agreements with respect to any and all shares of (i) 6.5% Series A
Redeemable Preferred Stock, par value $0.01 per share, of the Company (the
“Company Preferred Stock”), and (ii) common stock, par value $0.01 per share, of
the Company (the “Company Common Stock” and, together with the Company Preferred
Stock, the “Company Stock”) beneficially owned by Stockholder and set forth
below Stockholder’s signature on the signature page hereto (the “Original
Shares” and, together with any additional shares of Company Stock pursuant to
Section 6 hereof, the “Shares”);

WHEREAS, the Company issued and sold to Stockholder certain of its shares of
Company Preferred Stock pursuant to that certain Securities Purchase Agreement,
dated as of October 10, 2012, among the Company, Stockholder and the other
investor party thereto (the “Purchase Agreement”);

WHEREAS, the designations, rights, and preferences of the Company Preferred
Stock are governed by the Certificate of Designation for Company Preferred
Stock, dated as of October 9, 2012 and filed with the Delaware Secretary of
State (the “Certificate of Designation”);



--------------------------------------------------------------------------------

WHEREAS, pursuant to the Purchase Agreement, the Company granted Stockholder
certain registration rights as set forth therein;

WHEREAS, by virtue of the Merger, each share of Company Preferred Stock issued
and outstanding immediately prior to Effective Time will remain issued and
outstanding as shares of Company Preferred Stock of the Surviving Corporation
following the Effective Time; and

WHEREAS, the Company and Stockholder desire to take certain actions in
connection with the treatment of the Company Preferred Stock in the Merger, as
further set forth herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Definitions.    For purposes of this Agreement, capitalized terms used and
not defined herein shall have the respective meanings ascribed to them in the
Merger Agreement.

 

2. Representations of Stockholder.    Stockholder represents and warrants to
Merger SPV and the Company that:

 

  (a) (i) Stockholder owns all of the Original Shares free and clear of all
Liens, and (ii) except pursuant hereto, there are no agreements, arrangements or
commitments of any character to which Stockholder is a party relating to the
pledge, disposition or voting of any of the Original Shares and there are no
voting trusts or voting agreements with respect to the Original Shares.

 

  (b) Stockholder does not beneficially own any shares of Company Stock other
than (i) the Original Shares and (ii) the options, warrants or other rights to
acquire any additional shares of Company Stock or any security exercisable for
or convertible into shares of Company Stock, set forth on the signature page of
this Agreement (collectively, “Options”).

 

  (c)

Stockholder has full authority and legal capacity to enter into, execute and
deliver this Agreement and to perform fully Stockholder’s obligations hereunder.
This



--------------------------------------------------------------------------------

  Agreement has been duly and validly executed and delivered by Stockholder and
constitutes the legal, valid and binding obligation of Stockholder, enforceable
against Stockholder in accordance with its terms.

 

  (d) Other than the approval of this Agreement by the investment committee of
the Stockholder, no consent, approval or authorization of, or designation,
declaration or filing with, any Governmental Entity or, to the Stockholder’s
knowledge, other Person on the part of Stockholder is required in connection
with the valid execution and delivery of this Agreement.

 

3. Agreement to Vote Shares.

Stockholder agrees during the term of this Agreement to vote the Original Shares
(or execute a written consent or consents if stockholders of the Company are
requested to vote their shares through the execution of an action by written
consent in lieu of any such annual or special meeting of stockholders of the
Company) in favor of the Merger and the Merger Agreement, at every meeting (or
in connection with any action by written consent) of the stockholders of the
Company at which such matters are considered and at every adjournment or
postponement thereof.



--------------------------------------------------------------------------------

4. No Voting Trusts or Other Arrangement.    Stockholder agrees that Stockholder
will not deposit any of the Original Shares in a voting trust, grant any proxies
with respect to the Original Shares or subject any of the Original Shares to any
arrangement with respect to the voting of the Original Shares other than this
Agreement.

 

5. Transfer and Encumbrance.

Stockholder agrees that during the term of this Agreement, Stockholder will not,
directly or indirectly, transfer, sell, offer, exchange, assign, pledge or
otherwise dispose of (other than pursuant to the Warrant to Purchase Common
Stock issued to the Stockholder by the Company) or encumber (“Transfer”) any of
the Original Shares or enter into any contract, option or other agreement with
respect to, or consent to, a Transfer of, any of the Shares or Stockholder’s
voting or economic interest therein. Any attempted Transfer of Original Shares
or any interest therein in violation of this Section 5 shall be null and void.
This Section 5 shall not prohibit a Transfer of the Shares by Stockholder to any
member of Stockholder’s immediate family, or to a trust for the benefit of
Stockholder or any member of Stockholder’s immediate family, or upon the death
of Stockholder; provided, that a Transfer referred to in this sentence shall be
permitted only if, as a precondition to such Transfer, the transferee agrees in
writing, reasonably satisfactory in form and substance to Merger SPV and the
Company, to be bound by all of the terms of this Agreement.



--------------------------------------------------------------------------------

6. Additional Shares.    Stockholder agrees that all shares of Company Stock
that Stockholder purchases or acquires after the execution of this Agreement
shall be subject to the terms of this Agreement and shall constitute Original
Shares for all purposes of this Agreement.

 

7. Waiver of Appraisal and Dissenters’ Rights.    Stockholder hereby waives, and
agrees not to assert or perfect, any rights of appraisal or rights to dissent
from the Merger that Stockholder may have by virtue of ownership of the Shares.

 

8. Termination.    This Agreement shall automatically terminate upon the
earliest to occur of (i) the Effective Time, (ii) the date on which the Merger
Agreement is terminated in accordance with its terms, (iii) a Company
Acquisition Proposal (for purpose of this definition, replacing all references
in such definition to 20% with 50%) is submitted to the Company or its
shareholders by any person or entity (other than Merger SPV) at a price per
share in excess of the Merger Consideration and such offer is not matched,
within five (5) business days, by Merger SPV in a written offer to the Company
or its shareholders at a price per share equal to at least the offered price per
share of such other person or entity; and (iv) December 31, 2013. In the event
of termination of this Agreement, this Agreement shall become null and void and
have no effect.

 

9. Actions Regarding Company Preferred Stock.

 

  (a) Stockholder acknowledges and agrees that: (i) each share of Company
Preferred Stock issued and outstanding immediately prior to the Effective Time
will remain issued and outstanding as shares of Company Preferred Stock of the
Surviving Corporation following the Effective Time, having such rights,
preferences, and privileges as set forth in the Certificate of Incorporation of
the Surviving Corporation, (ii) the shares of Company Preferred Stock of the
Surviving Corporation shall have the same economic rights with respect to
dividends and distributions upon liquidation as the shares of Company Preferred
Stock issued and outstanding immediately prior to the Effective Time and (iii)
based on the representations of the Merger SPV in Section 10 herein, the
percentage interest of the Stockholder in the voting rights of the Company
(including its voting rights) thereafter shall be at least equal to its
percentage interest in the voting rights of the Company immediately prior to the
Effective Time.

 

  (b) Notwithstanding anything contained in the Certificate of Designation to
the contrary, and notwithstanding the fact that the Merger constitutes a
“Liquidation Event” under the Certificate of Designation, Stockholder hereby
waives any rights it may have under the Certificate of Designation to receive
the Liquidation Preference (as defined in the Certificate of Designation) and
any accrued and unpaid dividends or distributions as a result of the Merger. It
is hereby clarified, for the avoidance of any doubt, that the Stockholder shall
be entitled to receive the Liquidation Preference and any accrued and unpaid
dividends or distributions from the date of the issuance of the Company
Preferred Stock to the Stockholder upon any other Liquidation Event or as
otherwise set forth in the Certificate of Designation. No waiver by the
Stockholder hereunder shall be deemed to be or construed as a further or
continuing waiver of any other right of the Stockholder under the Certificate of
Designation. Stockholder hereby agreeing that no consideration will be paid in
the Merger in respect of the Company Preferred Stock, but each share of Company
Preferred Stock issued and outstanding immediately prior the Effective Time will
remain issued and outstanding as shares of Company Preferred Stock of the
Surviving Corporation following the Effective Time.

 

  (c) The Company and Stockholder hereby agree that Article 7 (Registration
Rights) contained in the Purchase Agreement shall have no further force and
effect until such time, if any, following the Effective Time that the Company
shall consummate an initial public offering of any of its securities.

 

10. Representations of Stockholder.    Merger SPV represents and warrants to
Stockholder and the Company that the number of issued and outstanding shares of
common stock of the Merger SPV immediately preceding the Effective Time shall
not exceed the number of issued and outstanding shares of Company Common Stock
immediately preceding the Effective Time.



--------------------------------------------------------------------------------

11. Specific Performance.    Each party hereto acknowledges that it will be
impossible to measure in money the damage to the other party if a party hereto
fails to comply with any of the obligations imposed by this Agreement, that
every such obligation is material and that, in the event of any such failure,
the other party will not have an adequate remedy at law or damages. Accordingly,
each party hereto agrees that injunctive relief or other equitable remedy, in
addition to remedies at law or damages, is the appropriate remedy for any such
failure and will not oppose the seeking of such relief on the basis that the
other party has an adequate remedy at law.

 

12. Entire Agreement.    This Agreement supersedes all prior agreements, written
or oral, between the parties hereto with respect to the subject matter hereof
and contains the entire agreement between the parties with respect to the
subject matter hereof. This Agreement may not be amended or supplemented, and no
provisions hereof may be modified or waived, except by an instrument in writing
signed by the parties hereto. No waiver of any provisions hereof by a party
shall be deemed a waiver of any other provisions hereof by such party, nor shall
any such waiver be deemed a continuing waiver of any provision hereof by such
party.

 

13.

Notices.    All notices, requests, claims, demands, and other communications
hereunder shall be in writing and shall be deemed to have been given (a) when
delivered by hand (with written confirmation of receipt), (b) when received by
the addressee if sent by a nationally recognized overnight courier (receipt
requested), (c) on the date sent by facsimile or e-mail of a PDF document (with
confirmation of transmission) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient, or (d) on the tenth (10th) day after the date mailed, by
certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 13):

If to Merger SPV:

MSDH Inc.

500 Nickerson Road

Marlborough MA 01752

Attention: Jim Dore

With a copy to:



--------------------------------------------------------------------------------

Herzog, Fox & Neeman

Asia House

4 Weizmann Street

Tel Aviv 6423904

Israel

Facsimile: [Intentionally Omitted]

Attention: Hanan O. Haviv

Janet Pahima

If to the Company:

Marlborough Software Development Holdings, Inc.

500 Nickerson Road

Marlborough, MA 01752

Attn: CEO

With a copy to:

Seyfarth Shaw LLP

World Trade Center East

Two Seaport Lane, Suite 300

Boston, Massachusetts 02210-2028

Attention: Gregory L. White, Esq.

Telephone: [Intentionally Omitted]

Facsimile: [Intentionally Omitted]

Email: [Intentionally Omitted]

If to Stockholder, to the address or facsimile number set forth for Stockholder
on the signature page hereof.

 

14. Miscellaneous.

 

  (a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without giving effect to the conflict of law
principles that would require the application of the law of another
jurisdiction.

 

  (b)

In any action or proceeding between any of the parties arising out of or
relating to this Agreement or any of the transactions contemplated by this
Agreement, each of the parties hereto (i) irrevocably and unconditionally
consents and submits to the exclusive jurisdiction and venue of the Court of
Chancery of the State of Delaware, New Castle County, or, if that court does not
have jurisdiction, a federal court sitting in Wilmington, Delaware (the “Chosen
Courts”), (ii) agrees that it will not attempt to deny or defeat such
jurisdiction by motion or other request for leave from any such Chosen Courts,
and (iii) agrees that it will not bring any action relating to



--------------------------------------------------------------------------------

  this Agreement or the transactions contemplated by this Agreement in any court
other than the Chosen Courts. Any judgment from any such Chosen Court described
above may, however, be enforced by any party in any other court in any other
jurisdiction.

 

  (c) EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING BETWEEN THE PARTIES HERETO ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

  (d) If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

  (e) This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.

 

  (f) Each party hereto shall execute and deliver such additional documents as
may be necessary or desirable to effect the transactions contemplated by this
Agreement.

 

  (g) All Section headings herein are for convenience of reference only and are
not part of this Agreement, and no construction or reference shall be derived
therefrom.

 

  (h) The obligations of Stockholder set forth in this Agreement shall not be
effective or binding upon Stockholder until after such time as the Merger
Agreement is executed and delivered by the Company and Merger SPV.

 

  (i) Neither party to this Agreement may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
party hereto, except that Merger SPV and the Company may assign all or any of
their respective rights, interests and obligations hereunder to any of their
respective Affiliates. This Agreement is not intended to and shall not confer
upon any Person other than the parties any rights hereunder.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

PAGEFLEX ACQUISITIONS, INC. By:    /s/ Pinhas Romik   Name: Mr. Pinhas Romik  
Title:   President and Chief Executive Officer

 

MARLBOROUGH SOFTWARE DEVELOPMENT HOLDINGS, INC. By:    /s/ James P. Dore   Name:
Mr. James P. Dore   Title:   EVP and Chief Financial Officer

 

ALTSHULER SHAHAM PROVIDENT FUNDS AND PENSION LTD, IN TRUST FOR THE BENEFIT OF
THE PROVIDENT FUNDS AND/OR PENSIONS MANAGED BY IT By:    /s/ Yair Levinstein  

Name: Yair Levinstein

Title: CEO, A.S. Provident Funds

Number of Shares of Company Common Stock Beneficially Owned as of the Date of
this Agreement: None

 

Number of Shares of Company Preferred Stock Beneficially Owned as of the Date of
this Agreement: 298,507

 

Number of Options Beneficially Owned as of the Date of this Agreement: 1,492,535

 

Street Address: [Intentionally Omitted]

City/State/Zip Code:

Fax: